DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below (due to typos based on the response and remarks filed 01/06/2022). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
35. An antenna system, comprising: 
an antenna structure comprising a plurality of cells and configured to radiate a first radio frequency beam with a first beam width to a surrounding environment using a first subset of the plurality of cells; 
a controller coupled to the antenna structure and configured to control operational parameters of the antenna structure; 
an object detection module coupled to the controller and configured to detect an object in the surrounding environment with the first subset of the plurality of cells, wherein the controller adjusts the first radio frequency beam into a second radio frequency beam with a second beam width using a second subset of the plurality of cells different from the first subset based at least on the detected object; and 
 with the second subset of the plurality of cells based at least on an instruction signal from the object detection module, wherein the beam direction module is configured to radiate the first radio frequency beam with a first beam width using the first subset of the plurality of cells and to radiate the second radio frequency beam with the second beam width using the second subset of the plurality of cells, wherein the first beam width is different from the second beam width.
38. (Cancelled)

Reasons for Allowance
Claim 35, 37, and 41-45 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 35, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…the controller adjusts the first radio frequency beam into a second radio frequency beam with a second beam width using a second subset of the plurality of cells different from the first subset based at least on the detected object; and a beam direction module coupled to the object detection module and configured to radiate the second radio frequency beam with the second subset of the plurality of cells based at least on an instruction signal from the object detection module, wherein the beam direction module is configured to radiate the first radio frequency beam with a first beam width using the first subset of the plurality of cells and to radiate the second radio frequency beam with the second beam width using 
The antenna arrangement and configuration provides a unique system for detecting objects using different subsets of cells and adjusting the frequency beams based on the detected object, not realized by the prior art of record.
For example, Murad (US 20150002329 A1) and/or Yonak (US 20080272955 A1) does not teach utilizing a second subset of a plurality of cells, different from a first subset of the plurality of cells, radiating a second radio beam having a second beam width based on the detected object by the first subset of plurality of the cells radiating a first radio beam having a first beam width. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Murad and/or Yonak to include the above features.
Dependent claim 37 and 41-45 is allowable based on its dependence on claim 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/           Examiner, Art Unit 2845        

/ANDREA LINDGREN BALTZELL/           Primary Examiner, Art Unit 2845